Citation Nr: 1513601	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  03-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, to include as secondary to herbicide exposure.
 
2. Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), claimed as panic attacks, to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression.
 
3. Entitlement to an initial compensable rating for bilateral hearing loss. 

4. Entitlement to a rating in excess of 10 percent for left (minor) elbow epicondylitis.

5. Entitlement to an initial compensable rating for otitis externa prior to May 31, 2005, and a rating in excess of 10 percent thereafter.

6. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pyogenic lung abscess, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and October 2001 to July 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for respiratory cancers; denied service connection for panic attacks; and granted entitlement to service connection for otitis externa, assigning a an initial noncompensable rating to the same. The Veteran appealed, as to these issues, by an August 2003 Substantive Appeal. 

By an October 2005 rating decision, the RO increased the rating assigned to otitis externa to 10 percent, effective May 31, 2005. Since the RO did not assign the maximum rating possible, the issue, captioned to reflect the staged ratings, remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal also stems from March 2005 and April 2006 rating actions. By a March 2005 rating decision, the RO granted service connection for bilateral hearing loss and assigned the same an initial noncompensable rating. By an April 2006 rating action, the RO continued the 10 percent rating assigned to left (minor) elbow epicondylitis. The Veteran appealed, as to these issues, by a September 2009 Substantive Appeal. Also, by an April 2013 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for pyogenic lung abscess, postoperative, and the Veteran appealed the issue by a February 2015 Substantive Appeal.

In October 2004, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Waco RO. In December 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. Transcripts of the hearings have been associated with the claims file. 

Most recently, in May 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The Board notes that after the Agency of Original Jurisdiction (AOJ) issued the December 2014 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence and argument on his own behalf. The evidence submitted, however, was duplicative of evidence already of record or pertains to a claim not decided herein. Therefore, the evidence is not relevant to the claims decided herein and does not require a waiver of AOJ consideration. See 38 C.F.R.    § 20.1304(c) (2014) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

In a January 2015 Brief, the Veteran's representative raised the issues of entitlement to service connection for mastoiditis and cellulitis, each to include as secondary to otitis externa. Also, during the course of the appeal, the Veteran complained of left hand and finger symptoms. The Veteran's representative raised such in his January 2015 Brief. Thus, the issues of entitlement to service connection for left hand and finger disabilities, to include as secondary to left (minor) elbow epicondylitis, have been raised. Further, during the December 2013 Board hearing, the Veteran's representative discussed that the Veteran's claim of entitlement to service connection for a panic disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), is one and the same as his claim of entitlement to service connection for PTSD, granted by a November 2011 rating decision. In essence, the claim raised is entitlement to an effective date earlier than June 14, 2010, for the award of service connection for PTSD. 

The AOJ has not initially adjudicated these raised claims. Since the Board does not have jurisdiction over the raised claims, they are referred to the AOJ for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The issues of entitlement to an initial compensable rating for otitis externa prior to May 31, 2005, and a rating in excess of 10 percent thereafter, and whether new and material evidence has been received to reopen a previously denied claim for service connection for pyogenic lung abscess, postoperative, addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam. 

2. The Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck is not a type of cancer, to include a respiratory cancer, as recognized by VA for presumptive purposes. 

3. The most probative evidence of record indicates that the Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck was not incurred in or aggravated by service, including herbicide exposure. 

4. The most probative evidence of record indicates that the Veteran's psychiatric complaints and diagnosis during the appellate period are represented by his current PTSD diagnosis, for which service connection is already in place.

5. Audiometric test results reveal that the Veteran has, at worst, level I hearing loss, bilaterally. 

6. Prior to January 6, 2005, the Veteran's left (minor) elbow epicondylitis was manifested by pain, swelling, and inflammation.

7. As of January 6, 2005, the Veteran's left (minor) elbow epicondylitis was manifested by flexion limited to 45 degrees.

8. Since October 21, 2014, the Veteran's left (minor) elbow epicondylitis is manifested by flexion to 145 degrees.


CONCLUSIONS OF LAW

1. Squamous cell carcinoma of the left tonsil with metastasis to the left neck was not incurred in or aggravated by active service, and is not proximately due to or the result of herbicide exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).

2. An acquired psychiatric disability other than PTSD, claimed as panic attacks, to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression, was not incurred in or aggravated by active service. 38 U.S.C.A.          §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R.     §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014). 

4. Prior to January 6, 2005, the criteria for a rating in excess of 10 percent for left (minor) elbow epicondylitis have not been met. 38 U.S.C.A. § 1155, 5107, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, DCs 5024, 5206 (2014).

5. As of January 6, 2005, the criteria for the maximum 40 percent rating for left (minor) elbow epicondylitis have been met. 38 U.S.C.A. § 1155, 5107, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, DCs 5024, 5206 (2014).

6. Since October 21, 2014, the criteria for a rating in excess of 10 percent for left (minor) elbow epicondylitis have not been met. 38 U.S.C.A. § 1155, 5107, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, DCs 5024, 5206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Claimant 

With respect to the service connection claims decided herein, the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R.                     § 3.159(b)(1). 

The notice required by the VCAA can be divided into three elements. Specifically, VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain. Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

In August 2002, before the March 2003 initial adjudication of the acquired psychiatric disability claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the service connection claim. He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claim. He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, and obtain service, VA, or private treatment reports as indicated. It does not appear that the Veteran was so notified as to his respiratory cancer claim prior to the March 2003 initial adjudication, and was not notified until August 2005. However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure a timing problem by readjudicating the claim following a compliant VCAA notification letter. Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006). The Court clarified that the issuance of a Statement of the Case (SOC) could constitute a readjudication of the claim. See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Here, the Veteran was issued a SSOC in September 2005, after the August 2005 untimely notice. 


With respect to the claim of entitlement to an initial compensable rating for bilateral hearing loss, such arises from his disagreement with the initial rating assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the claim of entitlement to a rating in excess of 10 percent for left (minor) elbow epicondylitis, the Federal Circuit recently held that only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim." See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155. The Veteran was so notified in May 2005, prior to the April 2006 initial adjudication of his claim.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal until March 2006. However, his claims were adjudicated by a subsequent SSOC, in April 2012, and the timing deficiency is cured. Mayfield, 444 F. 3d 1328, 1333-34; Prickett, 20 Vet. App. 370.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims. VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claims. See 38 C.F.R. § 3.159(c). 

In this case, the Veteran's service treatment records and all identified, authorized, and relevant post-service treatment records relevant to the issues on appeal have been requested or obtained. The Veteran has identified a number of private treatment providers and either supplemented the claims file himself with such records or VA obtained such on his behalf. There is no indication that there remains any relevant outstanding private or VA treatment records. Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to these claims. 

The Veteran was afforded VA examinations as to his bilateral hearing loss increased rating claim in October 2002, January 2005, January 2006, and October 2014. As to his left elbow disability increased rating claim, the Veteran was afforded VA examinations in January 2005 and October 2014. The examiners provided detail as to the Veteran's pertinent medical history, including the Veteran's lay reports of his symptomatology; and described his disabilities in sufficient detail. As discussed below, in a January 2015 statement, the Veteran asserted that the VA examiner who examined his left elbow disability in October 2014 requested that he additionally flex his elbow after the initial movement and that he did not query the Veteran as to his left elbow pain. However, there is no evidence that the examination was not conducted properly. Repetition of motion is required in order to evaluate a musculoskeletal disability, and examiners seek both objective and subjective evidence of pain. The Board finds that the VA examinations conducted to evaluate the Veteran's service connected disabilities were adequate for rating purposes. 

As to his acquired psychiatric disability claim, the Veteran was afforded VA psychiatric examinations on a number of occasions during the appellate period; however, the VA examination conducted specifically for the purpose of determining whether he has an acquired psychiatric disability other than PTSD is dated in October 2014. As to his respiratory cancer claim, the Veteran was afforded a VA examination in October 2014. The October 2014 opinions, both based on review of the claims file and supported by rationale, are adequate to decide the service connection claims herein.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA. 

Also, the Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claims. The VLJ and the representative asked specific questions of the Veteran, however, directed at identifying elements required to adjudicate the claims. The VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Board finds there has been substantial compliance with its remand directives. The United States Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that resultant to the May 2014 Board remand, the AOJ obtained and associated with the claims file the Veteran's updated VA treatment records and afforded him sufficient VA examinations. The AOJ later issued a December 2014 SSOC. Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Service Connection - Squamous Cell Carcinoma of the Left Tonsil with Metastasis to the Left Neck

Generally, to establish service connection there must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition to general service connection claims, in service connection claims involving herbicide agent exposure as a result of service in Vietnam, any of the eleven diseases listed in 38 C.F.R. § 3.309(e) may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e). The eleven diseases are: chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). Id. Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 

A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(a)(6). The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era. 38 C.F.R. § 3.307(a)(6)(i). In this case, the Veteran's service personnel records indicate that he was stationed in the Republic of Vietnam from May 2, 1968, to May 4, 1969. Therefore, he is presumed to have been exposed to tactical herbicide agents during service. 

The Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck is not one of the eleven diseases listed under 38 C.F.R. § 3.309(e) for presumptive service connection related to herbicide exposure. Further, while the Veteran's cancer involves his neck, such is not a respiratory cancer. As discussed above, respiratory cancers, defined by VA as cancer of the lung, bronchus, larynx, or trachea, are included in the eleven diseases listed under 38 C.F.R. § 3.309(e) for presumptive service connection related to herbicide exposure. 

Notwithstanding the aforementioned provisions relating to presumptive service connection, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). The Veteran asserts entitlement to service connection for his squamous cell carcinoma of the left tonsil with metastasis to the left neck, diagnosed and treated in 1998, on the basis that he was exposed to Agent Orange during active service in the Republic of Vietnam and that such exposure caused his cancer. 

The Veteran's service treatment records are silent for any evidence that he was diagnosed with a chronic left neck disorder. His service treatment records are silent for diagnosis of squamous cell carcinoma or metastasis. On this issue, the Veteran does not argue otherwise. In fact, when the AOJ discussed his prior medical history, including his in-service history of pleurisy, chest pain, and respiratory symptoms to include cough and cold, the Veteran specifically reported, in a February 2015 statement, that such symptoms are relevant in a discussion of his unrelated claim of entitlement to service connection for pyogenic lung abscess, postoperative, and not his current respiratory cancer claim. 

In a June 2012 letter, Dr. Annabi, one of the Veteran's private physicians, reported that the Veteran had been under his care since 2008 for cellulitis, abscesses, atopic dermatitis, dry patches, rashes, and squamous cell carcinoma, left neck, post radiation. Dr. Annabi reported that he felt that this could be attributed to Agent Orange reaction. 

It is not clear to the Board which condition in the list of conditions provided by Dr. Annabi he intended to attribute to herbicide exposure. Significantly, service connection is already in place for a skin disability related to herbicide exposure. To the extent that he intended to attribute the Veteran's squamous cell carcinoma, left neck, post radiation, to herbicide exposure, the Board finds that the opinion doing so is speculative and of no probative value. Dr. Annabi simply reported that such could be so attributed. See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a Veteran's brain tumor 'may well be' connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term 'could,' without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase 'could not rule out' was too speculative to establish medical nexus).

VA report of a March 2003 Agent Orange examination indicates that the examiner noted the Veteran's1997 history of tonsillar cancer treated with surgery and radiation. The examiner did not opine as to whether the Veteran's cancer was related to his Agent Orange exposure. 

On VA examination in October 2014, the VA examiner noted that the Veteran had squamous cell carcinoma of the tonsils in 1997, with surgical removal of the tumor and radiation therapy. The examiner noted that the Veteran was in remission, with dry mouth as the only complication. Physical examination was silent for signs of cancer in the mouth and throat. The examiner reported that tonsils are not part of the structures related to respiratory cancers as defined by the pertinet regulation for disease presumed related to herbicide exposure. The examiner also reported that no squamous cell carcinoma was found in any of the relevant structures. The examiner reported that review of the Veteran's history was silent for supporting evidence of a connection between his squamous cell carcinoma of the tonsils and his Vietnam-era respiratory complaints, as there is no literature that supports a remote connection between such carcinoma developing in the throat from the use of cough syrups, pleuritic chest pain, or early respiratory infection. 

The October 2014 VA opinion was based on a review of the claims file and the examiner offered a reasonable medical basis for their conclusion. Absent probative evidence to the contrary, the Board is not in a position to further question the opinion. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In this case, there is no evidence of record to support the conclusion that the Veteran's squamous cell carcinoma of the left tonsil with metastasis to the left neck is related to his active service, including his presumed exposure to Agent Orange. The Board notes that the Veteran has expressed his firm belief that exposure to Agent Orange caused his squamous cell carcinoma of the left tonsil with metastasis to the left neck. However, there is no indication that the Veteran is able to determine if his cancer is a respiratory cancer of the lung, bronchus, larynx, or trachea, or any other disease presumed to be related to Agent Orange, or is otherwise related to Agent Orange exposure. Thus, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, his is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Thus, the Board finds that the Veteran's lay assertion, no matter how sincere, is not competent or sufficient and is not probative evidence in the present case. 

The Board has considered the applicability of the benefit of the doubt doctrine. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, to include as secondary to herbicide exposure. As such, that doctrine is not applicable in the instant appeal and the claim must be denied.

Service Connection - An Acquired Psychiatric Disability Other Than PTSD

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim, even if it resolves prior to adjudication. See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran first argued, in connection with his June 2002 claim, that his panic disorder was related to active service, specifically, that during his second period of active service, his psychiatric prescription medication was decreased and he experienced panic attacks. Indeed, his service treatment records dated in October 2001 indicate that he was prescribed new psychiatric medication for depression and his prior medication dosage was decreased. Also, in a June 2002 Report of Medical Assessment, the Veteran reported panic attacks. 

The Veteran's representative has asserted, specifically in his November 2013 statement and during the December 2013 Board hearing, that the Veteran's panic disorder, for which he claimed entitlement to service connection in June 2002, was in essence his PTSD, undiagnosed at that time. The Veteran himself argues, in a June 2005 statement, that his panic disorder should be considered part of his PTSD. Service connection is in place for PTSD, effective June 14, 2010, by a November 2011 rating decision. The inquiry before the Board is thus whether there is an acquired psychiatric disability other than PTSD for which service connection may be granted.

On VA examination in October 2002, the Veteran was diagnosed with panic disorder and depression. During private treatment in March 2004, he was diagnosed with PTSD and bipolar disorder. During VA treatment in March 2004, he was diagnosed with panic disorder and explosive disorder. On VA examination in October 2008, he was diagnosed with panic disorder, and on VA examination in November 2008, he was diagnosed with dyssomnia. During VA treatment in September 2010, he was diagnosed with PTSD, and in October 2010 he was also diagnosed with adjustment disorder, anxiety disorder, insomnia, and panic disorder. During private treatment in December 2010, the Veteran reported that he was finally diagnosed as having PTSD by VA and the private clinician reported that he believed such to be an accurate diagnosis. During private treatment in December 2010 and April 2011, the Veteran was diagnosed with PTSD, adjustment disorder with anxiety and depressed mood, insomnia, and panic disorder. On VA examination in August 2011, he was diagnosed with PTSD, and on VA examination in February 2013, the examiner reported that the Veteran did not meet the criteria for PTSD and instead diagnosed him with panic disorder. On VA examination in August 2013, he was diagnosed with PTSD. During VA treatment in November 2014, the Veteran was diagnosed with PTSD.

On VA examination in October 2014, the examiner was specifically asked to 
determine if the Veteran's panic attacks, characterized as an acquired psychiatric disability to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression, as well as any other acquired psychiatric disability found present, represent symptoms that are part and parcel of his service-connected PTSD. The examiner diagnosed the Veteran with PTSD and reported that the Veteran did not have more than one mental disorder diagnosed. The examiner discussed the Veteran's relevant medical history, to include his in-service reference for treatment for depression in 2001 and his report of panic attacks in 2002. The examiner noted the Veteran's post-service psychiatric treatment history, to include instances of assessment and medication use. 

Th examiner noted all criteria for PTSD and reported that the Veteran met the same. The examiner listed the Veteran's PTSD symptoms to include depressed mood, anxiety, panic attacks, chronic sleep impairment, impaired judgement, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances. The examiner specifically reported that there were no other symptoms attributable to PTSD or other mental disorders that were not listed. The examiner discussed that psychiatric testing results were consistent with a diagnosis of PTSD and that weight was given to the ongoing mental health treatment notes supporting a diagnosis of PTSD, as those providers had the opportunity to observe the Veteran over a prolonged period of time. The examiner opined that the Veteran's panic attacks and sleep difficulties are considered to be due to PTSD. The examiner did not concur with previous diagnoses of panic disorder, as the long-standing ongoing mental health treatment notes were more consistent with a diagnosis of PTSD, and that is was not unusual for individuals with PTSD to experience panic attacks due to PTSD. 

As to all of the disabilities discussed above, the Veteran is competent to report his in-service experiences, as well as his current symptoms. See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). There is no evidence that the Veteran is not credible. 

However, to the extent that the Veteran purports to offer evidence of current diagnoses of the disabilities claimed, by his lay statements, the Board finds that such statements are not competent, as the diagnosis of these disabilities is a complex medical question. There is no evidence that he has the requisite medical expertise or training to diagnose or to determine the diagnostic studies required to diagnose the disabilities claimed, or otherwise diagnose the same based on symptoms reported or observed. Woehlaert, 21 Vet. App. 456. His lay statements as to whether he is indeed currently diagnosed with the disabilities claimed thus lack probative value, as they are not competent.

The issue in the present appeal, as discussed above, is whether the Veteran has an acquired psychiatric disability other than PTSD for which service connection may be granted. The Board finds that the October 2014 VA examination report is the most probative evidence in this regard. The October 2014 VA examiner was the only examiner who considered the Veteran's pertinent medical history and presentation for the purpose of determining if his psychiatric symptoms were part and parcel of his PTSD or represented another diagnosed acquired psychiatric disability. 

The Board recognizes that the Veteran's psychiatric history is complicated and he was indeed diagnosed with a number of acquired psychiatric disabilities during the current appeal. The Board does not intend to discount the Veteran's report of his relevant symptoms. However, he has argued, as discussed above, that his panic disorder, the disability for which he claimed entitlement to service connection in June 2002, was in fact his PTSD. The Board agrees with the Veteran's argument, based on the October 2014 VA examination report confirming that PTSD is the Veteran's psychiatric diagnosis, without diagnosis of any other mental disorder. 

Interestingly, while the Veteran's representative, as discussed above, argued that pursuant to Clemons, the Veteran's panic disorder is part and parcel of his PTSD, he also filed a January 2015 statement arguing that pursuant to Amberman v Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), the Veteran is entitled to service connection for acquired psychiatric disabilities separate and distinct from the already service-connected PTSD. However, as discussed above, the October 2014 VA examination report, the most probative evidence of record, specifically attributes the Veteran's symptoms to his PTSD and determined that no other diagnosis of an acquired psychiatric disability was appropriate.

Based on the above, pursuant to 38 U.S.C.A. § 1110, since the Veteran does not have a current acquired psychiatric disability other than PTSD for which service connection can be granted, the claim must be denied by operation of law. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Increased Ratings - Pertinent Laws and Regulations

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two ratings are potentially applicable, the higher rating will be assigned to the disability picture that more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. However, the rating of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

The language of 38 C.F.R. § 3.321(b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).

Increased Rating - Bilateral Hearing Loss

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per second). 
The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing. An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85. VA audiologists must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration. Each ear is evaluated separately. 38 C.F.R. § 4.86. The Rating Schedule also directs that Table VIa be used to evaluate hearing impairment when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors. 38 C.F.R. § 4.85(c). 

By a March 2005 rating decision, the RO granted the Veteran service connection for bilateral hearing loss and assigned the same an initial noncompensable rating, effective July 7, 2002. Here, on appeal is the initial rating and as such, the severity of the disability is to be considered during the period from the initial rating, assignment of the rating, July 7, 2002, to the present. Fenderson, 12 Vet. App. 119 (1999).

During his October 2004 DRO hearing, the Veteran reported that he had his hearing aids "cranked up pretty high" so that he could hear the proceedings. He complained that he missed a lot or had to get close to the speaker during conversations. 
Objective findings on VA examination in October 2002 revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 30, 35, 45, 55, and for the left ear were 20, 20, 40, 55, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold in the right ear was 41 decibels and 34 decibels in the left ear. Speech recognition ability was 96 percent in the right ear and 94 percent in the left ear. The Veteran reported difficulty understanding speech, especially when the listening environment was compromised. Under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable rating for bilateral hearing impairment. 38 C.F.R. § 4.85, Table VII, DC 6100. 

Objective findings on a private examination, conducted for VA purposes, in January 2005 revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 20, 20, 30, 40, and for the left ear were 10, 15, 30, 35, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold in the right ear was 28 decibels and 23 decibels in the left ear. Speech recognition ability was 92 percent in the right ear and 90 percent in the left ear. The Veteran reported significant problems understanding conversation. He reported that he had to the turn the volume on the television up loud and had difficulty understanding conversation on the phone. He reported that he needed to look at people who were speaking to him to understand them better. Under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable rating for bilateral hearing impairment. 38 C.F.R. § 4.85, Table VII, DC 6100. 

Objective findings during VA treatment in August 2005 revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 30, 25, 35, 40, and for the left ear were 20, 25, 40, 70, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold in the right ear was 33 decibels and 39 decibels in the left ear. Speech recognition ability was 92 percent, bilaterally. The Veteran reported difficulty participating in conversation. Under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable rating for bilateral hearing impairment. 38 C.F.R. § 4.85, Table VII, DC 6100. The Board has considered the Veteran's exceptional pattern of left-ear hearing acuity as he demonstrated a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. However, under the Rating Schedule, his left ear hearing acuity is still level I, using Table VI and Table VIa. Id.

Objective findings on a private examination, conducted for VA purposes, in January 2006 revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 25, 25, 40, 55, and for the left ear were 20, 20, 35, 60, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold in the right ear was 36 decibels and 34 decibels in the left ear. Speech recognition ability was 96 percent in the right ear and 100 percent in the left ear. The Veteran reported difficulty hearing normal conversations. Under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable rating for bilateral hearing impairment. 38 C.F.R. § 4.85, Table VII, DC 6100. 

During VA treatment in June 2006, the Veteran complained of difficulty hearing the television at a level that is comfortable for others and reported constantly having to ask others to repeat themselves at home and work. Objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 20, 25, 30, 35, and for the left ear were 10, 20, 35, 65, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold in the right ear was 28 decibels and 33 decibels in the left ear. Speech recognition ability was 92 percent in the right ear and 96 percent in the left ear. Under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable rating for bilateral hearing impairment. 38 C.F.R. § 4.85, Table VII, DC 6100. 

It appears that the Veteran underwent audiological testing in August 2008, with his private provider, during treatment for otalgia. However, the results of such are silent for a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test; and the examination may not be used for rating purposes. 38 C.F.R. § 4.85.

During his December 2013 Board hearing, the Veteran reported that his bilateral hearing loss had worsened. 

Objective findings on VA examination in October 2014 revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 25, 25, 30, 35, and for the left ear were 25, 30, 30, 70, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively. The average puretone threshold in the right ear was 29 decibels and 39 decibels in the left ear. Speech recognition ability was 94 percent in the right ear and 96 percent in the left ear. The Veteran reported trouble hearing in normal conversations, when watching television, using the telephone, and in background noise. Under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity, bilaterally. 38 C.F.R. § 4.85, Table VI, DC 6100. Using Table VII, the result is a noncompensable rating for bilateral hearing impairment. 38 C.F.R. § 4.85, Table VII, DC 6100. 

During all of the instances of examination described above, the Veteran described the functional impact of his bilateral hearing loss. Martinak, 21 Vet. App. 447, at 455-56. No examiner reported that use of the speech discrimination test was inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors. 38 C.F.R. § 4.85(c). Further, with the exception of the instance of examination in August 2005 noted above, the Veteran's bilateral hearing loss does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz in either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

The Board is sympathetic to the Veteran's assertion that his hearing loss disability has worsened during the appellate period. It is clear, from his competent and credible lay statements, that the Veteran has difficulty hearing conversations and difficulty using the phone and watching television. Layno, 6 Vet. App. 465, 470. However, there is no evidence of record demonstrating that the Veteran has shown hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above. The assignment of ratings for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). However, the Board finds that the evidence of record demonstrates that during the entire appellate period, the Veteran's bilateral hearing loss warrants an initial noncompensable rating. The claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Also, the Board finds that the rating criteria contemplate the Veteran's disability, productive only of bilateral decreased hearing acuity; a manifestation that is specifically contemplated in the rating criteria. Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321(b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted. 

Further, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson, 762 F.3d 1362.

Finally, the Board finds that a claim for a TDIU is not raised by the record, pursuant to Rice, as the evidence of record fails to show that the Veteran is unemployable. While he reported in June 2006 that he constantly had to ask others to repeat themselves at work, he has not asserted that his bilateral hearing loss renders it impossible to follow a substantially gainful occupation.
Increased Rating - Left (Minor) Elbow Epicondylitis

The Veteran's left (minor) elbow epicondylitis is rated under DCs 5206-5024, for limited forearm flexion, rated according to tenosynovitis. 38 C.F.R. § 4.71a, DCs 5206, 5024. The rating schedule provides that tenosynovitis is rated on limitation of motion of affected parts, as arthritis, degenerative. 38 C.F.R. § 4.71a, DC 5024. 

DC 5206, contemplating limitation of flexion of the forearm, when involving a minor extremity, provides for:  a 0 percent rating for flexion limited to 110 degrees; a 10 percent rating for flexion limited to 100 degrees; a 20 percent rating for flexion limited to 90 degrees; a 20 percent rating for flexion limited to 70 degrees; a 30 percent rating for flexion limited to 55 degrees; and a maximum 40 percent rating for flexion limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5206. The rating schedule further provides that normal range of motion for the elbow is from 0 degrees of extension to 145 degrees of flexion. Normal forearm supination is from 0 to 85 degrees. Normal forearm pronation is from 0 to 80 degrees. See 38 C.F.R. § 4.71a, Plate I. The Board notes that on VA examination in October 2014, the Veteran reported that his dominant hand was his right hand.

In considering the applicability of other regulatory criteria, the Board finds that DC 5205, contemplating ankylosis of the elbow; 5207, contemplating limitation of extension of the forearm; DC 5208, contemplating flexion of the forearm limited to 100 degrees and extension limited to 45 degrees; DC 5209, contemplating other impairment of the flail joint; DC 5210, contemplating nonunion of the radius and ulna; DC 5211, contemplating impairment of the ulna; DC 5212, contemplating impairment of the radius; and DC 5213, contemplating impairment of supination and pronation of the forearm; are not applicable in this instance, as the evidence does not show that the Veteran has any of these conditions. 38 C.F.R. § 4.71a, DCs 5205, 5207-5213 (2014).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DC 5003 (2014). Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5010 (2014). However, in this case, there is no X-ray evidence of degenerative arthritis and further consideration of the criteria contemplating arthritis is not required.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R.           § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

By an April 2006 rating decision, the RO continued the 10 percent rating assigned to the Veteran's left (minor) elbow epicondylitis. The increased rating claim was received, via the DRO Hearing, on October 6, 2004. Thus, the relevant temporal focus for adjudicating the level of disability of this claim is from the time period one year before the claim was filed; in this case, October 6, 2003, until VA makes a final decision on the claim. See Hart, supra; 38 U.S.C.A. § 5110(b)(2); 38 C.F.R.    § 3.400(o)(2).

The Board now turns to the medical and lay evidence of record.

At the October 2004 DRO hearing, he reported that his left elbow disability had worsened and that it occasionally became swollen and inflamed. He reported that he had a hard time moving the elbow and that he used analgesic cream and over-the counter medication. He complained that occasionally when he was working, it hurt and he felt a pull in the area and he saw swelling. 

On VA examination on January 6, 2005, the Veteran complained of pain to the elbow that was associated only with flare-up of sharp, very severe pain that usually happened spontaneously every two weeks and usually lasted for two to three days. The Veteran reported some mild stiffness and occasional swelling to the elbow, without redness or fatigue, and some lack of endurance. He reported that over-the-counter medication usually relieved his pain. He denied current treatment, except for the use of medication. On physical examination, there was no muscle atrophy or wasting, no swelling or redness, and no pain to palpation. Left elbow extension was to 0 degrees with only discomfort felt, and flexion was to 45 degrees with no pain or discomfort felt. There was no tendonitis or sensory deficit. Strength was normal. The examiner estimated that during acute flare-ups there were no changes in flexion of the elbow, and no functional impairment or functional limitation during repetitive use. X-ray examination of the left elbow was silent for any significant abnormality, and the Veteran was diagnosed with episodic epicondylitis of the left elbow. The Veteran reported that his daily activities were impacted only during flare-ups when he was slowed down. He reported that he was able to care for his home and that the disability did not impact his job of 22 years. 

VA treatment records dated in February 2005 indicate that the Veteran reported continued left arm and elbow pain. 

At the December 2013 Board hearing, the Veteran reported that the VA treated his left elbow disability with over-the-counter medication and a transcutaneous electrical nerve stimulation (TENS) unit. He complained that there were times when he made a certain movement and his fingers locked up, about two to three times each week. He reported that every now and then his elbow would pop and he felts a pull, with pain and swelling. He complained of decreased left hand strength, pertaining to lifting heavy weights.  

On VA examination on October 21, 2014, the Veteran complained of left elbow pain and tingling in the left hand and fingers. He denied daily pain, but reported flare-ups with pain rated as a nine on a ten-point pain scale, occurring approximately three days each week and lasting 30 minutes. He reported that he had 70 degrees of flexion and functional loss in the left elbow, and hand pain that caused him to drop objects. He reported that he used a TENS unit for elbow pain. 

On physical examination, there was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or soft tissue. Muscle strength was normal, without atrophy, and there was no crepitus. There was no flail joint, fracture, or impairment of supination or pronation. There were no scars, complications, conditions, or other pertinent physical findings. The Veteran did not present with an assistive device. Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. 

The Veteran demonstrated normal range of motion of the left elbow, flexion to 145 degrees and extension to 0 degrees, with forearm supination to 85 degrees and pronation to 80 degrees. The Veteran was able to perform repetitive use testing, without additional functional loss or range of motion after three repetitions. There was no pain, weakness, fatigability, or incoordination that significantly limited his functional ability after repeated use. The examiner noted that the Veteran was not being examined during a flare-ups and the examination did not support or contradict his statements describing his flare-ups. The examiner reported that based on the evidence, it was less likely that the Veteran's pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups, however he reported that further opinion on the matter was not feasible without resorting to speculation. 

The examiner reported that the Veteran's disability did not impact his ability to perform any type of occupational task. The examiner reported that the Veteran presented with a left elbow totally within normal limits, with full range of motion and normal X-ray examination, and that the examination and X-ray findings did not support the Veteran's reports. There was no evidence of degenerative or traumatic arthritis documented. The Veteran was diagnosed with lateral epicondylitis.

In a January 2015 statement, the Veteran reported that he and the examiner both heard the popping sound emitted from his left elbow when he flexed it, and that he felt a jolt of pain going down his arm. He reported that he was again requested to flex his arm three more times, and he managed to so, with pain. He noted that the examiner did not ask if he had any pain during the flexion movements. He reported that his left elbow would occasionally swell and cause discomfort, pain, tingling, and numbness in the arm. He complained that his hands would spasm and cause his fingers to contract, and that he had to manually manipulate his fingers to untangle them. He noted that he took over-the-counter medication twice each day, as prescribed by VA, and used a TENS unit to lessen the spasm. He reported that he had scars on his left arm and hand due to scrapes, cuts, and bruises from his dropping items that he is eating, drinking, or handling during a spasm or cramp. 

The Board now turns to an analysis of the Veteran's claim.

The Veteran demonstrated left elbow flexion limited to 45 degrees on VA examination on January 6, 2005, as is required for a maximum 40 percent rating under DC 5206 for limitation of flexion of the forearm. 38 C.F.R. § 4.71a, DC 5206. It appears that the examiner's notation that the Veteran's left elbow flexion was limited to 45 degrees may indeed be a typographical error and the notation should have read that the Veteran demonstrated 145 degrees flexion of the left elbow, or normal flexion. There is no indication in the balance of the VA examination report that the Veteran demonstrated limited flexion of the left elbow and the subsequent October 2014 VA examination report indicates that the Veteran presented with normal left elbow flexion. 

In any event, the Board has considered that the examiner in fact recorded the Veteran's left elbow flexion as limited to 45 degrees on the January 6, 2005, VA examination report. The Board may not base a decision on its own unsubstantiated medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Without contemporaneous evidence specifically describing the Veteran's left elbow flexion as normal, the Board finds that DC 5206, providing a maximum 40 percent rating for flexion limited to 45 degrees, may serve as a basis for an increased rating for left (minor) elbow epicondylitis as of January 6, 2005. Id. 

The Board has considered the Veteran's report on VA examination on January 6, 2005, as to flare-ups of left elbow pain. However, where a musculoskeletal disability is currently evaluated at the maximum schedular rating based upon limitation of motion, the DeLuca factors are not applicable. See Johnston v. Brown, 10 Vet. App. 80 (1997). Therefore, since the assigned 40 percent rating, as of January 6, 2005, is the maximum rating available under DC 5206 for limitation of flexion of the forearm, analysis required by DeLuca would not result in a higher schedular rating.

Prior to January 5, 2006, there is no evidence of left elbow flexion limited to 45 degrees. Of record during the appeal at that time are the Veteran's complaints of left elbow pain, swelling, and inflammation, as reported during his October 2004 DRO hearing. DC 5206 may thus not serve as a basis for an increased rating for left (minor) elbow epicondylitis prior to January 6, 2005. While the Veteran reported that he occasionally had a hard time moving his left elbow, there is no evidence dated from October 4, 2003, to January 6, 2005, indicating that the Veteran demonstrated such pain that limited his functional range of motion except as discussed above and does not serve as a basis for an increased rating prior to January 6, 2005. See Mitchell, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

While the Veteran demonstrated left elbow flexion limited to 45 degrees on VA examination on January 6, 2005, by the time of his October 21, 2014, VA examination, he demonstrated normal flexion of the left elbow, flexion to 145 degrees. The maximum 40 percent rating under DC 5206 for limited flexion is no longer appropriate. The Veteran's left elbow flexion of 145 degrees warrants a noncompensable rating under DC 5206. As noted above, there is no X-ray evidence of arthritis of the left elbow. DC 5206 may thus not serve as a basis for a rating in excess of 10 percent, the current rating in place, for left (minor) elbow epicondylitis. Id. In this regard, as the maximum 40 percent rating granted herein as of January 6, 2005, is only in effect until October 20, 2014, such is not in effect for more than 10 years and is thus not protected under 38 U.S.C.A. § 1159  (West 2002).

The Board has considered the Veteran's report on VA examination on October 21, 2014, as to flare-ups of left elbow pain, and his assertion that his left elbow flexion is limited to 70 degrees. There is no evidence that the Veteran has the equipment or skill to measure his own left elbow flexion. See 38 C.F.R. § 4.46 (2014) ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . ."); see also Woehlaert, 21 Vet. App. 456. The Board thus finds that the Veteran is not competent to report that his left elbow flexion is limited to 70 degrees.

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment. The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability. Moray v. Brown, 2 Vet. App. 211, 214 (1993). While the Veteran complains of left elbow pain, especially during flare-ups, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion except as discussed above and does not serve as a basis for an increased rating as of October 21, 2014. See Mitchell, 25 Vet. App. 32. It is significant that the examiner, on October 21, 2014, reported that the Veteran's left elbow was totally within normal limits, with full range of motion and normal X-ray examination, and that the examination and X-ray findings did not support the Veteran's reports.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505 (2007). The Board finds that the evidence of record demonstrates that prior to January 6, 2005, a 10 percent rating under DC 5206 is warranted; as of January 6, 2005, the maximum 40 percent rating under DC 5206 is warranted; and as of October 21, 2014, a 10 percent rating under DC 5206 is warranted for the Veteran's left (minor) elbow epicondylitis. 38 U.S.C.A.                 § 5107(b); Gilbert, 1 Vet. App. 49.

Also, the Board finds that the rating criteria contemplate the Veteran's disability, productive of pain and swelling, culminating in loss of motion; the manifestations specifically recorded by the examiners. The Veteran's resultant loss of motion is specifically contemplated in the rating criteria. In this regard, as discussed in the Introduction, the Board has considered the Veteran's lay statements regarding his fingers tangling and locking up and dropping things and scars and cuts on his hands, and referred a claim of entitlement to service connection for a left hand and finger disability on a secondary basis. The left hand and fingers are not service-connected and thus left hand and fingers symptoms are not rated herein. Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321(b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted. 

Further, after applying the benefit of the doubt under of Mittleider, there are no additional symptoms of record that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson, 762 F.3d 1362.

Finally, the Board finds that a claim for a TDIU is not raised by the record, pursuant to Rice, as the evidence of record fails to show that the Veteran is unemployable. While during his October 2004 DRO hearing, he reported that occasionally when he was working, his left elbow hurt and he felt a pull in the area and saw swelling; on VA examination on January 6, 2005, he reported that his left elbow disability did not impact his job of 22 years. During his December 2013 Board hearing, he attributed his difficulty handling heavy weights to his left hand symptoms and not his service-connected left elbow. At the October 21, 2014, VA examination, the examiner reported that the Veteran's left elbow disability did not prevent any occupational tasks. The Veteran has not asserted that his left (minor) elbow epicondylitis renders it impossible to follow a substantially gainful occupation.


ORDER

Service connection for squamous cell carcinoma of the left tonsil with metastasis to the left neck, claimed as respiratory cancer, to include as secondary to herbicide exposure, is denied.

Service connection for an acquired psychiatric disability other than PTSD, claimed as panic attacks, to include panic disorder, intermittent explosive disorder, anxiety, dyssomnia, and depression, is denied.

An initial compensable rating for bilateral hearing loss is denied. 

Prior to January 6, 2005, a rating in excess of 10 percent for left (minor) elbow epicondylitis is denied.

As of January 6, 2005, the maximum 40 percent rating for left (minor) elbow epicondylitis is granted.

Since October 21, 2014, a rating in excess of 10 percent for left (minor) elbow epicondylitis is denied.


REMAND

The Veteran perfected his appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for pyogenic lung abscess, postoperative, by a February 2015 Substantive Appeal. At that time, he elected to be heard by the Board in a video-conference hearing. It does not appear that the AOJ has had the opportunity to schedule the Veteran for a Board hearing pertaining to his issue, and on remand, the AOJ should schedule him for such. 

As to the issue of entitlement to an initial increased rating for otitis externa, the Veteran filed July 2014 VA Form 21-4142, Authorization and Consent to Release Information to VA, in favor of Dr. Garcia, for private treatment records reflecting treatment for otitis externa. To date, it does not appear that the AOJ has requested Dr. Garcia's records, and on remand, the AOJ should request such records and associate them with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video-conference hearing before a Veterans Law Judge pertaining to the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for pyogenic lung abscess, postoperative. 

2. Pursuant to the July 2014 VA Form 21-4142, Authorization and Consent to Release Information to VA, in favor of Dr. Garcia, request Dr. Garcia's records reflecting treatment for otitis externa. If a negative response is received from Dr. Garcia, or if after sufficient attempts there is no response, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

3. Then, after ensuring any other necessary development has been completed; readjudicate the claim of entitlement to an initial compensable rating for otitis externa prior to May 31, 2005, and a rating in excess of 10 percent thereafter, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


